UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-20827 CASS INFORMATION SYSTEMS, INC. (Exact name of registrant as specified in its charter) Missouri 43-1265338 (State or other jurisdiction of incorporation or (I.R.S. Employer Identification No.) organization) 13001 Hollenberg Drive Bridgeton, Missouri (Address of principal executive offices) (Zip Code) (314) 506-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large Accelerated Filer Accelerated FilerX Non-Accelerated Filer Smaller Reporting Company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesNo X The number of shares outstanding of registrant's only class of stock as ofNovember 1, 2011: Common stock, par value $.50 per share – 9,415,557 shares outstanding. -1- TABLE OF CONTENTS PART I – Financial Information Item 1. FINANCIAL STATEMENTS Consolidated Balance Sheets September 30, 2011 (unaudited) and December 31, 2010 3 Consolidated Statements of Income Three and Nine months ended September 30, 2011 and 2010 (unaudited) 4 Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 15 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 26 Item 4. CONTROLS AND PROCEDURES 26 PART II – Other Information – Items 1. – 6. 26 SIGNATURES 28 Forward-looking Statements - Factors That May Affect Future Results This report may contain or incorporate by reference forward-looking statements made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Although we believe that, in making any such statements, our expectations are based on reasonable assumptions, forward-looking statements are not guarantees of future performance and involve risks, uncertainties, and other factors beyond our control, which may cause future performance to be materially different from expected performance summarized in the forward-looking statements. These risks, uncertainties and other factors are discussed in the section Part I, Item 1A, “Risk Factors” of the Company’s 2010 Annual Report on Form 10-K, filed with the Securities and Exchange Commission (“SEC”), which may be updated from time to time in our future filings with the SEC. We undertake no obligation to publicly update or revise any forward-looking statements to reflect changed assumptions, the occurrence of anticipated or unanticipated events, or changes to future results over time. -2- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CASS INFORMATION SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in Thousands except Share and Per Share Data) September 30, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest-bearing deposits in other financial institutions Federal funds sold and other short-term investments Cash and cash equivalents Securities available-for-sale, at fair value Loans Less: Allowance for loan losses Loans, net Premises and equipment, net Investment in bank-owned life insurance Payments in excess of funding Goodwill Other intangible assets, net Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Accounts and drafts payable Other liabilities Total liabilities Shareholders’ Equity: Preferred stock, par value $.50 per share; 2,000,000 shares authorized and no shares issued — — Common Stock, par value $.50 per share; 20,000,000 shares authorized and 9,949,324 shares issued at September 30, 2011 and December 31, 2010 Additional paid-in capital Retained earnings Common shares in treasury, at cost (533,767 shares at September 30, 2011 and 561,533 shares at December 31, 2010) ) ) Accumulated other comprehensive income (loss) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to unaudited consolidated financial statements. -3- CASS INFORMATION SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) (Dollars in Thousands except Per Share Data) Three Months Ended Nine Months Ended September 30, September 30, Fee Revenue and Other Income: Information services payment and processing revenue $ Bank service fees Gains on sales of securities — — 48 — Other Total fee revenue and other income Interest Income: Interest and fees on loans Interest and dividends on securities: Taxable 6 3 24 28 Exempt from federal income taxes Interest on federal funds sold and other short-term investments Total interest income Interest Expense: Interest on deposits Net interest income Provision for loan losses Net interest income after provision for loan losses Total net revenue Operating Expense: Salaries and employee benefits Occupancy Equipment Amortization of intangible assets 26 26 80 80 Other operating Total operating expense Income before income tax expense Income tax expense Net Income $ Basic Earnings Per Share Diluted Earnings Per Share See accompanying notes to unaudited consolidated financial statements. -4- CASS INFORMATION SYSTEMS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Dollars in Thousands) Nine Months Ended September 30, Cash Flows From Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gains on sales of securities ) — Provision for loan losses Stock-based compensation expense Increase (decrease) in income tax liability ) Increase in pension liability Other operating activities, net ) Net cash provided by operating activities Cash Flows From Investing Activities: Proceeds from sales of securities available-for-sale — Proceeds from maturities of securities available-for-sale Purchase of securities available-for-sale ) ) Net decrease (increase) in loans ) Increase in payments in excess of funding ) ) Purchases of premises and equipment, net ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net increase in noninterest-bearing demand deposits Net increase in interest-bearing demand and savings deposits Net (decrease) increase in time deposits ) Net increase in accounts and drafts payable Cash dividends paid ) ) Distribution of stock awards, net ) ) Other financing activities, net 4 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental information: Cash paid for interest $ $ Cash paid for income taxes See accompanying notes to unaudited consolidated financial statements. -5- CASS INFORMATION SYSTEMS, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation have been included. Certain amounts in the 2010 consolidated financial statements have been reclassified to conform to the 2011 presentation. For further information, refer to the audited consolidated financial statements and related footnotes included in Cass Information System, Inc.’s (“the Company” or “Cass”) Annual Report on Form 10-K for the year ended December 31, 2010. Note 2 – Intangible Assets The Company accounts for intangible assets in accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 350, “Goodwill and Other Intangible Assets,” which requires that intangibles with indefinite useful lives be tested annually for impairment and those with finite useful lives be amortized over their useful lives. Details of the Company’s intangible assets are as follows: September 30, 2011 December 31, 2010 Gross Carrying Accumulated Gross Carrying Accumulated (In thousands) Amount Amortization Amount Amortization Assets eligible for amortization: Customer List $ $ ) $ $ ) Unamortized intangible assets: Goodwill ) ) Total intangible assets $ $ ) $ $ ) The customer list is amortized over seven years. Amortization of intangible assets amounted to $80,000 for both nine-month periods ended September 30, 2011 and 2010. Estimated annual amortization of intangibles is as follows: $107,000 in 2011 and 2012, $54,000 in 2013 and zero thereafter. Note 3 – Earnings Per Share Basic earnings per share is computed by dividing net income by the weighted-average number of common shares outstanding. Diluted earnings per share is computed by dividing net income by the sum of the weighted-average number of common shares outstanding and the weighted-average number of potential common shares outstanding. There were no anti-dilutive shares in the three-month and nine-month periods ended September 30, 2011 and 2010. The calculations of basic and diluted earnings per share are as follows: Three Months Ended Nine Months Ended September 30, September 30, (In thousands except share and per share data) Basic Net income $ Weighted-average common shares outstanding Basic earnings per share $ Diluted Net income $ Weighted-average common shares outstanding Effect of dilutive restricted stock, stock options and stock appreciation rights Weighted-average common shares outstanding assuming dilution Diluted earnings per share $ -6- Note 4 – Stock Repurchases The Company maintains a treasury stock buyback program pursuant to which the Board of Directors has authorized the repurchase of up to 300,000 shares of the Company’s common stock. The Company did not repurchase any shares during the nine-month periods ended September 30, 2011 and 2010. Repurchases are made in the open market or through negotiated transactions from time to time depending on market conditions. Note 5 – Comprehensive Income For the three and nine-month periods ended September 30, 2011 and 2010, unrealized gains and losses on securities available-for-sale and reclassification adjustments for gains included in net income were the Company’s other comprehensive income components. Comprehensive income is summarized as follows: Three Months Ended Nine Months Ended September 30, September 30, (In thousands) Net income $ Other comprehensive income: Reclassification adjustments for gains included in net income, net of tax — — ) — Net unrealized gain on securities available-for-sale, net of tax Total comprehensive income $ Note 6 – Industry Segment Information The services provided by the Company are classified into two reportable segments: Information Services and Banking Services. Each of these segments provides distinct services that are marketed through different channels. They are managed separately due to their unique service, processing and capital requirements. The Information Services segment provides freight, utility and telecommunication invoice processing and payment services to large corporations. The Banking Services segment provides banking services primarily to privately-held businesses and churches. The Company’s accounting policies for segments are the same as those described in the summary of significant accounting policies in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. Management evaluates segment performance based on net income after allocations for corporate expenses and income taxes. Transactions between segments are accounted for at what management believes to be fair value. All revenue originates from and all long-lived assets are located within North America, and no revenue from any customer of any segment exceeds 10% of the Company’s consolidated revenue. Assets represent actual assets owned by Information Services and there is no allocation methodology used. Loans are sold by Banking Services to Information Services to create liquidity when the Bank’s loan-to-deposit ratio is greater than 100%. Segment interest from customers is the actual interest earned on the loans owned by Information Services and Banking Services, respectively. -7- Summarized information about the Company’s operations in each industry segment is as follows: Corporate, Information Banking Eliminations (In thousands) Services Services and other Total Three Months Ended September 30, 2011 Total Net Revenues: Revenue from customers $ $ $ — $ Intersegment revenue ) — Net income — Goodwill — Other intangible assets, net — — Total assets ) Three Months Ended September 30, 2010 Total Net Revenues: Revenue from customers $ $ $
